Citation Nr: 0413489	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-24 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for loss of teeth, to 
include for VA outpatient treatment purposes.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision.  



FINDINGS OF FACT

1.  Replaceable missing teeth are not considered a disability 
for VA compensation purposes.  

2.  The veteran is shown as likely as not to have sustained 
the loss of teeth numbers 7, 8 and 9, as a result of dental 
trauma while on active military duty.  



CONCLUSIONS OF LAW

1.  The claim of service connection for replaceable missing 
teeth for the purpose of receiving VA compensation is denied 
as a matter of law.  38 C.F.R. § 3.381 (2003).  

2.  By extending the benefit of the doubt to the veteran, 
service connection for missing teeth numbers 7, 8, and 9, for 
the purpose of receiving Class II(a) VA outpatient dental 
treatment is warranted.  38 U.S.C.A. §§ 1110, 1712, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The United States Court of Appeals for Veteran Claims 
recently has held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA.  By virtue of the July 2003 
Statement of the Case (SOC), the appellant has been given 
notice of the criteria for establishing service connection 
for a dental disability.  

The Board also notes an evidence development letter dated in 
the June 2002 letter, which was issued prior to the first RO 
adjudication of the veteran's claim.  In this letter, the 
veteran was advised of type of information or evidence need 
to substantiate his claim, and of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

In addition, the RO advised the veteran to identify any other 
evidence or information that he would like for VA to try to 
get for him.

It also appears that all obtainable evidence identified by 
the veteran relative to these claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Therefore, the Board finds that VA has satisfied its duty to 
assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  


Analysis

The veteran is seeking entitlement to outpatient treatment 
for the loss of several front upper teeth.  He essentially 
contends that, during basis training, he had an accident in 
the field that resulted in extensive damage to his upper 
teeth.  He reports that the damage was repaired in service 
and that he underwent placement of a prosthesis.  

The veteran further reports that the prosthesis served him 
well for fifty years, but has now turned a charcoal color.  
He asserts that this has created problems for him at work 
because the prosthesis replaced several of his incisors, and 
is therefore visible to people when he talks.  The veteran is 
now seeking to have this prosthesis replaced by VA.

Although the veteran has expressed a desire to receive only 
VA outpatient treatment, the Board believes that the 
veteran's claim also encompasses the issue of service 
connection for compensation purposes.  See Mays v. Brown, 5 
Vet. App. 302

The Board notes that most of the veteran's service medical 
records were apparently destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  The only pertinent 
record that has been obtained is a report of physical 
examination completed for separation in April 1955, which 
shows that dental examination revealed the absence of teeth 
numbers 7, 8, 9, 14 and 30.  

Under such circumstances, where service medical records have 
been lost or destroyed, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

VA's Schedule for Rating Disabilities provided that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2003).

As discussed in detail hereinabove, the veteran is seeking 
service connection for replaceable missing teeth, which he 
reports were lost as a result of an accident during basic 
training.  

However, under 38 C.F.R. § 3.381(a), there is no basis for 
awarding compensation for replaceable missing teeth.  This 
regulation clearly provide that replaceable missing teeth may 
be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  

Therefore, service connection for missing teeth for VA 
compensation purposes must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Because the veteran is seeking VA treatment for the loss of 
his teeth, the Board's analysis does not end here.  
Specifically, the Board must separately address the question 
of whether service connection is warranted for the purposes 
of receiving outpatient dental treatment.  

The provisions of 38 U.S.C.A. § 1712(a)(1) are implemented at 
38 C.F.R. § 17.161, which sets out that outpatient dental 
treatment may be authorized by the Chief, Dental Service, for 
beneficiaries defined in 38 U.S.C.A. § 1712(b) and 38C.F.R. 
§ 17.93 to the extent prescribed and in accordance with the 
applicable classification and provisions set forth as 
follows:

(a) Class I. Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function. There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.

(b) Class II. . . . (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:  (A) They served on 
active duty during the Persian Gulf War and were discharged 
or released, under conditions other than dishonorable, from a 
period of active military, naval, or air service of not less 
than 90 days, or they were discharged or released under 
conditions other than dishonorable, from any other period of 
active military, naval, or air service of not less than 180 
days; (B) Application for treatment is made within 90 days 
after such discharge or release; (C) The certificate of 
discharge or release does not bear a certification that the 
veteran was provided, within the 90-day period immediately 
before such discharge or release, a complete dental 
examination (including dental X-rays) and all appropriate 
dental treatment indicated by the examination to be needed; 
and (D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  

(c) Class II (a). Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.

(d) Class II (b). Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service- 
connected dental condition or disability.

(e) Class II(c). Those who were prisoners of war for 90 days 
or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.

(f) Class IIR (Retroactive). Any veteran who had made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions: (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983. (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim. All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.

(g) Class III. Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in 
sound professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.

(h) Class IV. Those whose service-connected disabilities are 
rated at 100 percent by schedular evaluation or who are 
entitled to the 100 percent rate by reason of individual 
unemployability may be authorized any needed dental 
treatment.

(i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Section 17.47(g).

(j) Class VI. Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.

The veteran reports that he sustained extensive damage to his 
front upper teeth as the result of an accident during basis 
training.  Specifically, he reports that several of his 
incisors were knocked out and replaced by a prosthesis.  

Thus, the veteran appears to be seeking Class II(a) 
outpatient treatment, which is authorized for those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from service trauma to 
the extent reasonably necessary for the correction of such 
condition or disability.  38 C.F.R. § 17.161

As noted, most of the veteran's service medical records were 
destroyed in a fire and are not currently of record.  Thus, 
it is impossible to use such records to verify whether the 
veteran sustained such an injury in service.  

In general, lay persons are not considered competent to offer 
opinions on medical matters, such as causation or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
However, in Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
the Court held that a lay person is considered competent to 
testify as to the symptoms of a disability, such as pain.  

The Court also held that the veteran's disability in that 
case was of the type that "lends itself to observation by a 
lay witness".  The Board believes that the lost of teeth is 
in the nature of an injury to which the veteran, as a 
layperson, may testify.  See Falzone, 8 Vet. App. at 403.  

Thus, although the veteran is not considered competent to 
testify that he had a specific dental disease in service, he 
is competent to testify that he was struck in the mouth 
during service, and that he experienced a loss of several 
teeth that resulted in the placement of a prosthesis.  

The Board finds no reason to doubt the veteran's credibility 
with respect to his report of having sustained an injury to 
his front upper teeth during service.  In fact, the Board 
notes that the report of a separation examination is of 
record, and that this reports reveals that teeth numbers 7, 
8, and 9, were missing.  

The Board believes that this finding is consistent with the 
veteran's description of having lost several incisors during 
an accident in basic training.  

Therefore, by extending the benefit of the doubt to the 
veteran, the Board finds that the veteran is eligible for 
Class II(a) VA outpatient dental treatment, which is defined 
as the treatment necessary to correct a dental condition 
incurred as a result of in-service trauma.  38 U.S.C.A. § 
5107(b).  

Accordingly, the Board concludes that the veteran's claim for 
service connection for the loss of teeth numbers 7, 8, and 9, 
for the purpose of receiving VA outpatient dental treatment 
is granted.  



ORDER

Entitlement to service connection for the loss of teeth 
numbers 7, 8, and 9, for the purpose of receiving Class II(a) 
VA dental treatment purposes is granted.  To this extent, the 
appeal is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



